Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-37 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    315
    623
    media_image1.png
    Greyscale

st compound listed in instant claim 9), 


    PNG
    media_image2.png
    249
    352
    media_image2.png
    Greyscale
,
in the reply filed on November 18, 2020 was acknowledged in the previous Office Action.

The requirement was deemed proper and therefore made FINAL in the previous Office Action.


	The products of elected Group I have been examined according to M.P.E.P. §803.02.  The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound 
Compounds of formula (I), 

    PNG
    media_image3.png
    333
    625
    media_image3.png
    Greyscale

wherein 
R1 can represent hydroxy, halogen, C1-C6-alkyl, 
C1-C6-haloalkyl or -O-C1-C6-alkyl; 
R2 can represent hydroxy, halogen or 
-O-(C2-C6-alkyl)-N(R5)2; where R5 can represent 
hydrogen or C1-C4 alkyl;
X can represent NH or -N(CH3)-;   OR
R2 and X together with the atoms to which they are 

    PNG
    media_image4.png
    120
    250
    media_image4.png
    Greyscale
where R1a can 
represent OH or OCH3;
R3 can represent halogen or C1-C2-haloalkyl;  and 
R4 can represent halogen or C1-C2-haloalkyl.

Claims 1-7, 9, 10 and 15 newly added claims 35-37 are embraced by the above identified search and examination.

	As a result of the current amendments to the claims per the Amendment filed March 1, 2021, the search and examination has not been expanded beyond that which is indicated above.

Claims 1-14 have now been cancelled per the Amendment filed March 1, 2021.

Claims 16-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
November 18, 2020.


	Applicant has again requested rejoinder of withdrawn Group II method claims in the Remarks section filed March 1, 2021.  In response, and in accordance with M.P.E.P. §821.04 and In re Ochiai, 71 F.3d 1565, 37 USPQ 1127 (Fed. Cir. 1995), the instant claimed products are not allowable.  See below prior art rejection.  Therefore, rejoinder is not applicable at this time before prosecution is closed.

	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability 

Claims 15 and 35 are rejected under 
35 U.S.C. 103 as being unpatentable over Francis et al. {WO 2012/088420 A1}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant currently claims compounds of formula (I), 

    PNG
    media_image5.png
    137
    304
    media_image5.png
    Greyscale

wherein 
R1a can represent OH or OMe;
R3 can represent halogen or C1-C2-haloalkyl;  and 
R4 can represent halogen or C1-C2-haloalkyl. 
 
	Francis et al. {see entire document; particularly pages 8, 9, 11, 12, 30, 38 and 80-83; and especially 

    PNG
    media_image6.png
    89
    351
    media_image6.png
    Greyscale
,
that are structurally similar to the instant currently amended claimed compounds.  Francis et al. teach that the Rb variable can represent methoxy, ethoxy, etc. {i.e., O-(C1-C6-alkyl)} as disclosed in paragraph [0043] on page 30.  Note the definition of the instant R1a variable in newly added claim 35.  Francis et al. teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (pages 80-83).  Francis et al. (page 8) teach that his compounds modulate histone acyl transferase (HAT).
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the compounds of Francis et al. and the compounds instantly claimed is that the 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., compounds that modulate histone acyl transferase).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare products embraced by Francis et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Francis et al. to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as a HAT modulator.  The instant claimed invention would have 

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered.  Applicant argues that the rejection under 35 USC 103 is moot and requests withdrawal since claims 1-7, 9 and 10 have been cancelled and claim 35 has now been added.  In response, it is disagreed that the subject matter claimed in newly added claim 35 is not obvious over the teachings in Francis et al.  See the discussion above.  Therefore, the rejection is deemed proper.


Allowable Subject Matter
	The elected species of Compound RP23, found on page 72 of the instant specification, is allowable over the prior art of record.
36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 37 is allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed 


This application contains claims 16-34 drawn to an invention nonelected without traverse in the reply filed on November 18, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.







Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


March 24, 2021
Book XXIII, page 128